                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


ZACH HILLESHEIM,

                      Plaintiff,                                  8:17CV239

       vs.
                                                               MEMORANDUM
O. J.'S CAFE, INC.,                                              & ORDER

                      Defendant.


       This matter is before the Court on Defendant’s Motion in Limine, ECF No. 72, and

the Defendant’s Motion for Clarification or Amendment of Prior Order, ECF No. 76. For

the reasons stated below, the Motion in Limine will be denied, without prejudice to the

Defendant’s objections at trial; and the Motion seeking clarification of the Court’s

Memorandum and Order, ECF No. 67, will be granted in accordance with this

Memorandum and Order, and Defendant’s request for amendment is denied.

                                     BACKGROUND

       On November 14, 2018, the Court entered a Memorandum and Order, ECF No.

67, on the parties’ cross motions for summary judgment. The Memorandum and Order

granted, in part, the Motion for Summary Judgment, ECF No. 34, filed by Defendant O.J.’s

Cafe, Inc. (“O.J.’s Cafe”), and denied Plaintiff Zachary Hillesheim’s Motion for Summary

Judgment, ECF No. 39.

       On December 7, 2018, O.J.’s Cafe filed an Motion for Clarification or Amendment

of Prior Order, ECF No. 76, asking the Court to clarify that the Memorandum and Order,

ECF No. 67, does not limit the legal defenses and factual evidence it may present at trial

on Hillesheim’s claim that O.J.’s Cafe violated the Americans with Disabilities Act (”ADA”).
It is Hillesheim’s position that the Memorandum and Order, ECF No. 67, resolved certain

issues in Hillesheim’s favor and the only unresolved issue is whether it is feasible for

O.J.’s Cafe to install a parking space and adjoining access aisle that is sufficiently flat.

Order on Final Pretrial Conference, ECF No. 75, Page ID 602. The Court will clarify,

below, why the Memorandum and Order, ECF No. 67 does not limit the legal defenses

and factual evidence O.J.’s Cafe may present at trial. The Court is issuing this

Memorandum and Order without awaiting the usual response time, to allow Hillesheim

sufficient opportunity to prepare for trial accordingly.

                                        DISCUSSION

I. Standing

       Under the Article III case-or-controversy requirement, a plaintiff must establish

standing as an “indispensable part of the plaintiff’s case.” Lujan v. Defs. Of Wildlife, 504

U.S. 555, 561 (1992). Each of the elements of standing “must be supported in the same

way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the litigation.” Id.

Nothing in the Memorandum and Order, ECF No. 67, relieves Hillesheim from adducing

evidence at trial to demonstrate his standing to bring his ADA claim. Likewise, nothing in

the Memorandum and Order, ECF No. 67, precludes O.J.’s Cafe from challenging

Hillesheim’s standing at trial.

II. ADA Claim

       “An ADA discrimination claim ‘requires that a plaintiff establish that (1) he or she is

disabled within the meaning of the ADA; (2) that the defendants own, lease, or operate a

place of public accommodation; and (3) that the defendants discriminated against the

                                              2
plaintiff within the meaning of the ADA.’” Hillesheim v. Myron’s Cards and Gifts, Inc., 897

F.3d 953, 956 (8th Cir. 2018) (quoting Roberts v. Royal Atl. Corp., 542 F.3d 363, 368 (2d

Cir. 2008)). At trial Hillesheim will be required to prove each element of his prima facie

case of ADA discrimination1 and any subparts of each element, including that an alteration

to the property has occurred if Hillesheim pursues his claim that O.J.’s Cafe discriminated

against him as defined by 42 U.S.C. § 12183(a)(2).2 The Memorandum and Order, ECF

No. 67, analyzed the facts deemed undisputed for the purpose of Hillesheim’s Motion to

provide the parties with guidance and an explanation of the Court’s ultimate denial of

Hillesheim’s Motion. The Memorandum and Order, ECF No. 67, did not constitute a

determination of any facts or issues for purposes of trial in this case, except as specifically

stated with respect to the partial grant of O.J.’s Cafe’s Motion for Summary Judgment on

the issue of mootness.

III. Affirmative Defenses

        As stated above, this Court denied Hillesheim’s Motion for Summary Judgment,

ECF No. 39. Therefore, nothing in the Memorandum and Order, ECF No. 67, precludes

O.J.’s Cafe from raising any applicable affirmative defenses at the time of trial.




        1  The Order on Final Pretrial Conference, ECF No. 75, states that “[t]he parties have agreed that
the following may be accepted as established facts for purposes of this case only: The parties stipulate that
O.J.’s Cafe . . . is a public accommodation under Title III of the Americans with Disabilities Act (“ADA”)” and
that “Plaintiff has a ‘disability’ as defined by the 42 U.S.C. § 12102(1) of the ADA.” Therefore, based on
the agreement of the parties in the Order on Final Pretrial Conference, these two facts will be accepted as
established at trial.
        2  The Court also notes that the Court’s references to “repaving” in the Memorandum and Order,
ECF No. 67, Page ID 532-33, were intended to be references to the resurfacing referenced at ECF No. 67,
Page ID 531-32, as opposed to a repaving. However, because the Memorandum and Order did not
constitute a determination of any of the issues Hillesheim is required to prove at trial, it is of no material
significance.

                                                      3
IV. Motion in Limine

       This matter is scheduled for bench trial, commencing December 18, 2018. In its

Motion in Limine, the Defendant asks the Court to rule on the admissibility of a variety of

evidence that may or may not be offered at trial. Because there is no risk of inadmissible

or unfairly prejudicial evidence tainting a jury’s deliberative process, the Court will deny

the Defendant’s Motion in Limine, without prejudice to the Defendant’s assertion of

objections at trial.

                                      CONCLUSION

       O.J.’s Café’s request for clarification of the Court’s Memorandum and Order, ECF

No. 67, is granted, as provided above, and its request for amendment of the Memorandum

and Order is denied.

       IT IS ORDERED:

       1. The Defendant’s Motion for Clarification or Amendment for Prior Order, ECF

           No. 76, is granted insofar as clarification is provided in this Memorandum and

           Order, and is otherwise denied; and

       2. The Defendant’s Motion in Limine, ECF No. 72, is denied, without prejudice to

           the Defendant’s assertion of objections at trial.

       Dated this 13th day of December, 2018.


                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                              4
